Exhibit 10.1
 
 
Amended and Restated Employment Agreement
 
Agreement dated December 31, 2009 by and between Recovery Energy, Inc a Nevada
corporation (the "Company"), and Jeffrey A. Beunier (the “Executive”).
       
      WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement dated September 14, 2009 (the "Original Agreement"); and
 
     WHEREAS, the Company recognizes that the Executive's talents and abilities
are unique, and are integral to the success of Recovery Energy, Inc. and thus
wishes to secure the ongoing services of the Executive on the terms and
conditions set forth herein;


                  NOW, THEREFORE, in consideration of the premises and the
mutual covenants set forth below, the Original Agreement is amended and restated
as follows:


1.  
Employment:  The Company hereby agrees to employ the Executive as the Chief
Executive Officer (“CEO”) and President of the Company, and the Executive hereby
accepts such employment, on the terms and conditions set forth below.



2.  
Start Date:  The Executive’s start date will be on or around September 14, 2009.



3.  
Compensation and Related Matters:



a.  
Base Salary. During the Executive's term of service (the "Employment Period"),
the Company shall pay the Executive a base salary at the rate of not less than
$200,000 per year (“Base Salary”).  The Executive’s base Salary shall be paid in
approximately equal installments every two weeks.  If the Executive’s Base
Salary is increased by the Company, such increased Base Salary shall then
constitute the Base Salary for all purposes of this agreement.



b.  
Stock Compensation: As of September 14, 2009 the Executive was granted 464,200
shares (the "Initial Stock Grant") of the Company's common stock ("Common
Stock").  20% of the shares of the Initial Stock Grant shall vested upon
issuance on January 1, 2011.  The remaining shares of the Initial Stock Grant
will vest in 12 equal amounts on the first day of each calendar quarter
commencing on April 1, 2010 and ending on January 1, 2013.

 
1

--------------------------------------------------------------------------------


 
Notwithstanding any provision to the contrary, subsequent to the Company's first
capital raise or January 1, 2010, whichever occurs first, the Initial Stock
Grant shall vest upon the earlier to occur of a “Change in Control” of the
Company or the termination of the Executive’s services as CEO other than by the
Executive’s voluntary resignation or for “Cause” (as each term is defined
below).


For purposes of this Agreement, “Change in Control” shall mean the occurrence,
subsequent to the Effective Date, of any of the following: (A) by a transaction
or series of transactions, any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of more than 30% of the
combined voting power of the Company’s then outstanding securities (provided
such person or group was not a beneficial owner of more than 30% of the combined
voting power of the Company’s then outstanding securities as of the Effective
Date); (B) as a result of any merger, consolidation, combination or sale or
issuance of securities of the Company, or as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
as of the Effective Date cease to constitute a majority of the Board of
Directors of the Company ("the Board"); (C) by a transaction or series of
transactions, the authority of the Board over any activities of the Company
becomes subject to the consent, agreement or cooperation of a third party other
than shareholders of the Company.


For purposes of this Agreement, “Cause” shall mean (A) the Executive’s
conviction by a court of competent jurisdiction as to which no further appeal
can be taken of a felony (other than a violation based on operation of a
vehicle) or entering the plea of nolo contendere to such crime by the Executive;
(B) the Executive’s commission of a crime involving fraud or intentional
dishonesty, which results in the Executive’s substantial personal enrichment and
material adverse effect to the Company; (C) the Executive becoming subject to
any securities related sanctions related to the Company other than those based
on an act of the Company itself for which the Executive is charged solely as a
result of his position with the Company.


c.  
Subsequent Grants.  Upon the occurrence of each of the following events
occurring (x) any time during the Executive’s term of service, or (y) within 12
months after the effective date of the termination of the Executive’s service
other than by the Executive’s voluntary resignation or for Cause, the Company
will issue to the Executive the cumulative number of shares Common Stock (the
“Subsequent Grants”):

 
2

--------------------------------------------------------------------------------


 
(1.) upon the Company’s attainment of market capitalization of $100,000,000 or
more, 100,000 shares of fully-vested Common Stock;
(2.) upon the Company’s attainment of market capitalization of at least
$200,000,000 or more, the shares specified under subsection c(1) to the extent
not yet issued, plus 200,000 shares of fully-vested Common Stock;
(3.) upon the Company’s attainment of market capitalization of $300,000,000 or
more, the shares specified under subsections c(1) and (2) to the extent not yet
issued, plus 300,000 shares of fully-vested Common Stock;
(4.) upon the Company’s attainment of market capitalization of $400,000,000 or
more, the shares specified under subsections c(1), (2) and (3) to the extent not
yet issued, plus 400,000 shares of fully-vested Common Stock; and
(5.) upon the Company’s attainment of market capitalization of $500,000,000 or
more, the shares specified under subsections c(1), (2), (3), and (4) to the
extent not yet issued, plus 500,000 shares of fully-vested Common Stock.


By way of example, if, as of the date that the Company’s market capitalization
is first  measured for purposes of this subsection c, the market capitalization
is determined to be $350,000,000, the Executive would become entitled to receive
600,000 shares of fully-vested Common Stock, as the cumulative issuances under
subsections c(1), (2) and (3).


d.  
Over Riding Royalty Interests: The Executive will receive a 1% overriding
royalty interest (“ORRI”) on all wells and leases acquired by the Company during
the Employment Period.  The ORRI will be assigned to the Executive or an entity
chosen by the Executive free and clear of all liens, and the Company will have
no interests in the ORRI once assigned.  Executive hereby waives his right to
receive an ORRI in the wells and leases acquired by the Company effective
October 1, 2009 (known as the Church properties) and effective December 1, 2009
(known as the Wilke properties); provided, that if the Company repurchases such
properties after the date hereof the Executive shall be entitled to the ORRI.



e.  
Co-Investment: During the Employment Period the Executive or an affiliate of the
Executive will have an option to co-invest (with Board approval) in any and all
of the Company's projects on a well by well and lease by lease basis at
cost.  The election to co-invest must be made within 90 days upon the completion
of a well or acquisition of a lease, well, or property and will date to the
effective date of the completion of the well or acquisition of a lease well or
property.  The Executive will be limited in acquiring a maximum of 10% of any
asset.

 
3

--------------------------------------------------------------------------------


 
f.  
Annual Bonus: For each full fiscal year of the Company that begins and ends
during the Employment Period, and for the portion of the fiscal year of the
Company that begins in 2009 ("Fiscal Year 2009"), the Executive shall be
eligible to earn an annual cash bonus in such amount as shall be determined by
the Compensation Committee of the Board (the "Compensation Committee") (the
"Annual Bonus") based on the achievement by the Company of performance goals
established by the Compensation Committee for each such fiscal year (or portion
of Fiscal Year 2009), which may include targets related to the earnings before
interest, taxes, depreciation and amortization ("EBITDA"), hydrocarbon
production level, hydrocarbon reserve amounts of the Company; provided, that the
Annual Bonus shall be targeted no less than $100,000 (with board approval). The
Compensation Committee shall establish objective criteria to be used to
determine the extent to which performance goals have been satisfied.



g.  
Vacation: The Executive shall be entitled to four weeks of vacation per year.
Vacation not taken during the applicable fiscal year (but not in excess of three
weeks) shall be carried over to the next following fiscal year.



h.  
Expenses: The Company will reimburse the Executive for all expenses related to
Company business, including, but not limited to travel, marketing,
communication, due diligence, legal fees and expenses, etc.



i.  
Medical Insurance.  The Company will provide the Executive with family medical
insurance coverage reasonably comparable to the coverage currently held by the
Executive.



4.  
Dedication of Time/Conflict of Interests:  During the Employment Period, the
Executive shall serve as the Chief Executive Officer and President of the
Company, with such duties, authority and responsibilities as are normally
associated with and appropriate for such a position. The Executive shall report
directly to the Board.

 
The Company acknowledges the Executive is not exclusively employed by the
Company and the Company acknowledges the Executive is currently active in a
number of activities related to the energy industry and will remain active in
activities not associated with the Company.  These activities may or may not be
in conflict with the best interests of the Company.  The Company specifically
acknowledges the Executive is permitted to continue allocating time to business
activities outside of the Company and waives any and all conflicts of
interest(s) that may or may not exist or develop in the future.
 
4

--------------------------------------------------------------------------------


 
The Executive acknowledges the Company is dependent upon his knowledge and skill
set and will dedicate a minimum of ten hours per week to the Company’s business.


5.  
Responsibilities: As the CEO and President of Recovery Energy, Inc,
the Executive will be responsible for developing and implementing the Company’s
business plan, locate and review prospective acquisition targets, negotiate any
and all required contracts and agreements, oversee the development plan of all
acquired properties, execute any and all documents required to implement the
Company’s business plan, and legally bind the Company to any agreement or
contract.  As such, the Executive will have the authority to reject or modify
any acquisition or development plan.



6.  
At-Will Employment: The Executive’s employment with the Company is on an at-will
basis.  If terminated for any reason other than Cause, the Company will be
responsible to provide the Executive a minimum of 90 days Base Salary as
severance payable immediately upon termination as well as any reimbursement of
all business expenses incurred but not yet reimbursed.  Furthermore, the Company
will release any and all claims to any vested Common Stock, ORRI or other
compensation provided through the date of termination or to which the Executive
is entitled at the date of termination.  The provisions of Section 9 will
continue in full force for a minimum period of five years after termination.



7.  
Location: You will be based in Denver, Colorado.  During the Employment Period,
the Company shall provide the Executive with an office if the need arises.  Upon
mutual agreement of the Executive and the Company, offices maybe relocated to a
different location.



8.  
Representations and Warranties: Company represents and warrants to Executive
that this Agreement has been duly authorized, executed and delivered by the
Company and, assuming the due execution by the Executive, constitutes a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.

 
5

--------------------------------------------------------------------------------


 
9.  
Indemnity: The Company agrees that if the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding") by reason of the fact
that the Executive is or was a trustee, director or officer of the Company or
any predecessor to the Company or any of their affiliates or is or was serving
at the request of the Company, any predecessor to the Company or any of their
affiliates as a trustee, director, officer, member, employee or agent of another
corporation or a partnership, joint venture, limited liability company, trust or
other enterprise, including, without limitation, service with respect to
employee benefit plans, whether or not the basis of such Proceeding is alleged
action in an official capacity as a trustee, director, officer, member, employee
or agent while serving as a trustee, director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent authorized by Nevada law, as the same exists or may hereafter
be amended, against all Expenses incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if the Executive has ceased to be an officer, director, trustee
or agent, or is no longer employed by the Company and shall inure to the benefit
of his heirs, executors and administrators.



a.  
Expenses. As used in Section 9, the term "Expenses" shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements, and costs, attorneys' fees, accountants' fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.



b.  
Enforcement. If a claim or request under this Section 9 is not paid by the
Company or on its behalf, within 30 days after a written claim or request has
been received by the Company, the Executive may at any time thereafter bring
suit against the Company to recover the unpaid amount of the claim or request
and if successful in whole or in part, the Executive shall be entitled to be
paid also the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Nevada law.



c.  
Advances of Expenses. Expenses incurred by the Executive in connection with any
Proceeding shall be paid by the Company in advance upon request of the Executive
that the Company pay such Expenses, but only in the event that the Executive
shall have delivered in writing to the Company (i) an undertaking to reimburse
the Company for Expenses with respect to which the Executive is not entitled to
indemnification and (ii) a statement of his good faith belief that the standard
of conduct necessary for indemnification by the Company has been met.
 

d.  
Insurance.  The Company will maintain a Director’s and Officer’s Insurance
Policy naming the Executive as a covered party in an amount deemed mutually
sufficient to the Company and the Executive.  The Executive will pursue the
policy and its enforcement with Board approval.

 
6

--------------------------------------------------------------------------------


 
10.  
Survival of Certain Provisions: The representations, warranties and covenants
and indemnity provisions contained in Sections 8 and 9 of this Agreement and the
Company’s obligation to pay the Executive any compensation earned pursuant
hereto shall remain operative and in full force and effect regardless of any
completion or termination of this Agreement and shall be binding upon, and shall
inure to the benefit of, any successors, assigns, heirs and personal
representatives of the Company, the indemnified parties and any such person.



11.  
Notices: Notice given pursuant to any of the provisions of this Agreement shall
be in writing and shall be mailed or delivered (a) if to the Company, at its
offices at 1515 Wynkoop, Suite 200, Denver CO 80202, and (b) if to the
Executive, at his offices at 4001 E 3rd Ave, Denver, CO 80220.



12.  
Counterparts: This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.



13.  
Third Party Beneficiaries: This Agreement has been and is made solely for the
benefit of the parties hereto, and their respective successors and assigns, and
no other person shall acquire or have any right under or by virtue of this
Agreement.



14.  
Validity: The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.



15.  
Dispute Resolution: If a dispute arises out of or relating to this Agreement or
the breach of this Agreement, and if the dispute cannot be settled through
direct discussions, the parties agree to first endeavor to settle the dispute in
an amicable manner by mediation. Mediation shall consist of an informal,
nonbinding conference or conferences between the parties and the mediator
jointly, and at the discretion of the mediator, then in separate caucuses in
which the mediator will seek to guide the parties to a resolution of the case.
The parties shall attempt to select a mutually acceptable mediator. If the
parties cannot agree upon a mediator, the parties shall seek assistance in the
appointment of a mediator from a District Judge in the State of Colorado.



a.  
Legal Fees and Expenses: If any contest or dispute shall rise between the
Company and the Executive regarding any provision of this Agreement, the Company
shall reimburse the Executive for all legal fees and expenses incurred by the
Executive in connection with such contest or dispute unless an unlawful act has
preceded, but only if the Executive prevails to a substantial extent with
respect to the Executive's claims brought and pursued in connection with such
contest or dispute. Such reimbursement shall be made as soon as practicable
following the resolution of such contest or dispute (whether or not appealed) to
the extent the Company receives reasonable written evidence of such fees and
expenses.

 
7

--------------------------------------------------------------------------------



 
16.  
Choice of Law, Jurisdiction and Venue: This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Colorado.
Any and all actions, suits, or judicial proceedings upon any claim arising from
or relating to this Agreement, subject to Paragraph 9 herein, shall be
instituted and maintained in the State of Colorado. Each party waives the right
to change of venue, or to file any action, suit or judicial proceeding in
federal court. Notwithstanding this provision, if it is judicially determined
that either party may file an action, suit or judicial proceeding in federal
court, such action, suit or judicial proceeding shall be in the Federal District
Court for the District of Colorado.



17.  
Miscellaneous: No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
the Executive and by a duly authorized officer or a director of the Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder of this Agreement shall survive the Executive's termination of
employment and the termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations.



18.  
Section Headings: The section headings in this Agreement are for convenience of
reference only, and they form no part of this Agreement and shall not affect its
interpretation.



The parties’ authorized representatives have executed this Agreement as of the
Effective Date, as defined above.




Jeffrey A.
Beunier                                                                Recovery
Energy, Inc.




_____________________________                            
By:  _______________________
 Name: Roger A. Parker
 Title: Chairman of the Board of Directors







8